Citation Nr: 1530605	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, to include degenerative disc disease, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989, March 1991, August 1996, from February 1999 to June 1999 and from September 2002 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Following the June 2013 Supplemental Statement of the Case, the Veteran submitted additional medical opinion evidence, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

In March 2015, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual file.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  



The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied a claim for service connection for low back pain, due to a finding of no evidence of residuals from his 1991 injury.  The Veteran did not appeal.

2.  In an August 2009 rating decision, the RO denied a claim for service connection for low back pain, due to the lack of submission of new and material evidence.  The Veteran did not appeal.

3.  The evidence received since the last final denial of service connection was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2004 and August 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  The evidence received since the August 2009 rating decision is new and material and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.  In regard to the Veteran's claim for an increased rating, as the Board is granting a 100 percent disability rating for the entire appeal period, the decision is completely favorable, thus no further action is required to comply with the VCAA. 

II.  Application to Reopen Based on New and Material Evidence

In a September 2004 rating decision, the RO denied entitlement to service connection for low back disability due to no evidence of residuals from the Veteran's March 1991 muscle spasm diagnosis.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the September 2004 rating decision is final.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In April 2008, the Veteran submitted a claim to reopen his previously denied claim.  
In a September 2008 rating decision, the RO denied entitlement to service connection for low back disability due to the lack of submission of new and material evidence.  The Veteran was notified of his appellate rights.  In July 2009, within one year of the September 2008 rating decision, the Veteran submitted a statement which requested that the RO obtain his VA treatment records, which he alleged contained relevant evidence.  In August 2009, the Veteran also submitted MRI reports.  In an August 2009 rating, the RO again denied the Veteran's claim to reopen due to lack of submission of new and material evidence.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2009 rating decision is final.

Since the last final decision, in August 2009, the Veteran submitted MRI reports which show a diagnosis of protruded discs and mild central spinal canal stenosis; x-ray report which indicates a diagnosis of osteoarthrosis; private medical records which indicate diagnoses of lumbar disc degeneration, sciatic neuritis and severe muscle spasms.  The Veteran also testified at the March 2015 Board hearing that he was treated several times for muscle spasms after his initial 1991 injury.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is evidence of an in-service injury and a current disability, which may be related to the incident in service.  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for a low back disability is reopened.

It is noted that the copies of the Veteran's service treatment and personnel records were associated with the claims folder after the September 2004 rating decision.  The documents are either duplicative or do not include any references or information relevant to the claim for service connection for a back, therefore, 38 C.F.R. § 3.156(c) is not applicable to the Veteran's claim.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a low back disability, having been received, the claim to reopen is granted.  


REMAND

Having reopened the claim under Shade, the Board finds that the Veteran is entitled to a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's low back disability is related to his active service.  The Veteran has submitted evidence that he suffers from a current low back disability and there is evidence that the Veteran injured his back during service, but insufficient medical evidence to adjudicate the claim.

The Veteran was afforded a VA examination in November 2011 where the examiner opined that the Veteran's disability was less likely than not related to service because there was no evidence of treatment due to a low back condition for several years after service.  The examiner indicated that the Veteran was released from active service in February 1997.  However, as noted above, the Veteran had several periods of active service, which continued after February 1997.  There is clear documentation of treatment for lower back problems from his active service during 1999.  As the examiner's opinion was based on an inaccurate factual basis, the Boards finds it inadequate for adjudication purposes and remands for a new examination.  

Also, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 2011 to present.

2.  Then, schedule the Veteran for a VA examination to evaluate his claim of service connection for a low back disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability condition began in or is related to service.

The examiner's attention is directed to, but is not limited to, the following:

a)  Veteran's periods of service: November 1988 to March 1989, March 1991, August 1996, February 1999 to June 1999, and September 2002 to August 2003

b)  March 1991 line of duty report which indicates muscle spasm

c)  May through June 1999 sick slips (during active service) which indicate treatment for lower back pain 

d)  January 2001 VA treatment records which indicate complaints of recurrent lower back pain

e)  March 2002 treatment for lower back pain

f)  August 2007 lumbosacral spine MRI which indicates small central intervertebral disc herniation 

g)  May 2008 MRI which indicated straightening of the lumbar lordosis, which may be secondary to muscle spasm 

h)  January 2010 report from Dr. J. Redondo which indicates diagnosis of severe muscle spasm, lumbar disc degeneration, sciatic neuritis

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claim on appeal.   If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


